2015 UT App 176



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                   Plaintiff and Appellee,
                               v.
                  DENNIS WAYNE LAMBDIN,
                  Defendant and Appellant.

                           Opinion
                      No. 20130521-CA
                      Filed July 16, 2015

          Third District Court, Salt Lake Department
               The Honorable Vernice S. Trease
                         No. 091906736

          Joanna E. Landau and McCaye Christianson,
                    Attorneys for Appellant
        Sean D. Reyes and Karen A. Klucznik, Attorneys
                         for Appellee

JUDGE STEPHEN L. ROTH authored this Opinion, in which JUDGES
    J. FREDERIC VOROS JR. and JOHN A. PEARCE concurred.

ROTH, Judge:

¶1     Dennis Wayne Lambdin appeals his conviction for
murder. Lambdin contends that the trial court erroneously
instructed the jury on the elements of special mitigation by
extreme emotional distress. Lambdin also argues that the State
misstated the law when it described extreme emotional distress
to the jury. Finally, Lambdin asserts that he was prejudiced by
the cumulative effect of those errors. We affirm.
                         State v. Lambdin


                        BACKGROUND

¶2     In August 2009, Lambdin killed his wife in their kitchen.
Lambdin never denied that he killed her. Instead, he asserted
that his actions were the result of extreme emotional distress
brought on by years of marital strife, his wife’s heavy drinking,
her affair and resulting pregnancy, and her expressed intention
to divorce him.

¶3     At Lambdin’s request, the trial court agreed to instruct the
jury on the elements of special mitigation by extreme emotional
distress. If Lambdin could prove extreme emotional distress by a
preponderance of the evidence, the jury would be required to
return a verdict of manslaughter instead of murder. See Utah
Code Ann. § 76-5-205.5(5)(b)(iii) (LexisNexis 2012).1 Both
Lambdin and the State proposed instructions on extreme
emotional distress, but the court prepared and gave its own
instructions to the jury.2 In his closing statement, the prosecutor
described extreme emotional distress consistent with the
pertinent jury instructions. The jury convicted Lambdin of
murder, unanimously finding by special verdict that Lambdin
had not proven special mitigation by a preponderance of the
evidence. Lambdin appeals.


            ISSUES AND STANDARDS OF REVIEW

¶4     Lambdin first argues that three of the trial court’s jury
instructions contained ‚erroneous statements of Utah law on


1. The relevant statutory provisions have not been amended
since the time that Lambdin committed the crime. We therefore
cite the current version of the Utah Code.

2. A previously assigned judge prepared the instructions given
at trial.



20130521-CA                     2               2015 UT App 176
                          State v. Lambdin


special mitigation by EED.‛ ‚*W+hether a jury instruction
correctly states the law presents a question of law which we
review for correctness.‛ State v. Weaver, 2005 UT 49, ¶ 6, 122 P.3d
566 (citation and internal quotation marks omitted); see also State
v. Stringham, 2001 UT App 13, ¶ 17, 17 P.3d 1153 (‚Failure to give
requested jury instructions constitutes reversible error only if
their omission tends to mislead the jury to the prejudice of the
complaining party or insufficiently or erroneously advises the
jury on the law.‛ (citation and internal quotation marks
omitted)).

¶5      Second, Lambdin asserts that the prosecutor committed
misconduct when he ‚mis-informed [the jury] on the law of
special mitigation by EED‛ during closing argument. See State v.
Akok, 2015 UT App 89, ¶ 11, 348 P.3d 377 (stating that a
prosecutor may not ‚call to the attention of the jury a matter it
would not be justified in considering in determining its verdict‛
(citation and internal quotation marks omitted)). We consider
whether the prosecutor’s remarks departed from applicable law
as a question of law.3




3. As part of its argument on appeal, the State contends that
Lambdin invited any error in the instructions and the
prosecutor’s closing statement because Lambdin proposed a jury
instruction that contained the same language as the given
instructions. Lambdin, however, objected to the trial court’s
instructions on the same grounds he asserts on appeal, and the
trial court resolved Lambdin’s objections on the merits. See State
v. Relyea, 2012 UT App 55, ¶ 23, 288 P.3d 278 (explaining that an
issue is preserved for appeal if the issue was ‚presented to the
trial court in such a way that the trial court ha[d] an opportunity
to rule on that issue‛ (alteration in original) (citation and internal
quotation marks omitted)). We likewise address Lambdin’s
claims on the merits.



20130521-CA                      3                2015 UT App 176
                         State v. Lambdin


                           ANALYSIS

                       I. Jury Instructions

¶6     Lambdin first contends that the trial court failed to
correctly instruct the jury on the elements of special mitigation
by extreme emotional distress. We conclude that the court’s
instructions accurately described Utah law.

A.    Special Mitigation by Extreme Emotional Distress

¶7     The Utah Legislature has determined that ‚*s+pecial
mitigation exists‛ to reduce certain murder charges ‚when the
actor causes the death of another . . . under the influence of
extreme emotional distress for which there is a reasonable
explanation or excuse.‛ Utah Code Ann. § 76-5-205.5(1)(b), (5)
(LexisNexis 2012). The burden lies with the defendant to
establish the requisite extreme emotional distress by a
preponderance of the evidence. State v. Drej, 2010 UT 35, ¶ 21,
233 P.3d 476.

¶8     The special mitigation statute does not define extreme
emotional distress. In the absence of an express statutory
definition, the Utah Supreme Court has defined extreme
emotional distress as ‚extremely unusual and overwhelming
stress that would cause the average reasonable person under the
same circumstances to experience a loss of self-control, and be
overborne by intense feelings, such as passion, anger, distress,
grief, excessive agitation, or other similar emotions.‛ State v.
White, 2011 UT 21, ¶ 26, 251 P.3d 820 (emphasis added) (citation
and internal quotation marks omitted); accord State v. Spillers,
2007 UT 13, ¶ 14, 152 P.3d 315 (‚A person suffers extreme
emotional distress when exposed to extremely unusual and
overwhelming stress such that the average reasonable person
would react by experiencing a loss of self-control.‛ (citation and




20130521-CA                     4              2015 UT App 176
                         State v. Lambdin


internal quotation marks omitted)),4 abrogated on other grounds by
State v. Reece, 2015 UT 45, 349 P.3d 712. Certain stressors,
however, such as those created by the defendant’s own conduct
or those ‚resulting from mental illness as defined in *Utah Code+
Section 76-2-305,‛ cannot mitigate a defendant’s actions that
cause death. Utah Code Ann. § 76-5-205.5(3). ‚Thus, ‘an external
triggering event is also required.’‛ State v. Campos, 2013 UT App
213, ¶ 30, 309 P.3d 1160 (quoting White, 2011 UT 21, ¶ 32).

¶9     Whether external stressors are sufficient to cause a person
to lose self-control must be viewed in the ‚broader context,‛
taking into account any external ‚mental trauma *that+ has
affected a defendant’s mind for a substantial period of time.‛
White, 2011 UT 21, ¶¶ 30–31. Although the statute requires
consideration of ‚the circumstances surrounding a defendant’s
extreme emotional distress, those circumstances must be viewed
from the viewpoint of a reasonable person.‛ Id. ¶ 36 (citation and
internal quotation marks omitted); see also Utah Code Ann. § 76-
5-205.5(4) (‚The reasonableness of an explanation or excuse . . .
shall be determined from the viewpoint of a reasonable person
under the then existing circumstances.‛). Thus, when a
defendant asserts extreme emotional distress, the factfinder may


4. These two cases applied an earlier version of the statute. That
version made extreme emotional distress an affirmative defense
to murder that, once properly raised, the State was required to
disprove beyond a reasonable doubt. Utah Code Ann. § 76-5-
203(4)(a) (LexisNexis 2008). Although extreme emotional distress
is now a special mitigating circumstance that the defendant
bears the burden of proving, id. § 76-5-205.5(5)(a) (LexisNexis
2012), the definition of extreme emotional distress has not
changed. Compare id., with id. § 76-5-203(4)(a) (LexisNexis
2008). Thus, ‚nothing in the language of the *amended special
mitigation] statute . . . suggest[s] a departure from [the]
precedent defining extreme emotional distress.‛ State v. Campos,
2013 UT App 213, ¶ 30 n.6, 309 P.3d 1160.



20130521-CA                     5              2015 UT App 176
                       State v. Lambdin


examine       the    circumstances—both      historical   and
contemporaneous to the murder—to determine whether
‚objectively, a reasonable person would have experienced an
extreme emotional reaction and loss of self-control under the
circumstances.‛ Ross v. State, 2012 UT 93, ¶ 28, 293 P.3d 345;
accord White, 2011 UT 21, ¶ 36.

¶10 We now examine the instructions given by the trial court
in light of the applicable law.

B.    The Jury Instructions

¶11 Although the trial court gave the jury seven instructions
relating to extreme emotional distress, this appeal implicates
only three of them—Jury Instructions 19, 20, and 21. Jury
Instruction 19 reads,

             Criminal homicide constitutes manslaughter
      if the defendant commits murder, but Special
      Mitigation is established. Special Mitigation
      generally involves a factor or set of factors that
      make a person less blameworthy for a criminal act.
      Special Mitigation exist[s] when a person causes
      the death of another under the influence of extreme
      emotional distress for which there was a
      reasonable explanation or excuse. In this case, the
      defendant asserts that Special Mitigation exists
      because he caused the death of another under the
      influence of extreme emotional distress for which
      there was a reasonable explanation or excuse.

             A person acts under the influence of
      extreme emotional distress when he is exposed to
      extremely unusual and overwhelming stress that
      would cause the average reasonable person in
      similar circumstances to experience a loss of self-
      control and be overborne by intense feelings such



20130521-CA                   6              2015 UT App 176
                          State v. Lambdin


       as passion, anger, distress, grief, excessive
       agitation, or other like emotions. The standard is
       not whether the defendant subjectively thought his
       reaction was reasonable. Rather, it is an objective
       standard, determined from the viewpoint of a
       reasonable person faced with the then-existing
       circumstances.

Jury Instruction 20 provides,

               Although a building emotional reaction to a
       series of events may contribute to extreme
       emotional distress, an external triggering event is
       also required. However, the triggering event need
       not be contemporaneous with the Defendant’s loss
       of self-control.

Finally, Jury Instruction 21 states,

              In examining the reasonableness of the
       explanation or excuse offered by the defendant you
       should     consider       all     the    then-existing
       circumstances.    ‚Then-existing      circumstances‛
       include more than just the triggering event. The
       phrase refers to the broader context of past
       experiences and emotions that give meaning to the
       defendant’s reaction, that is to say, to the
       defendant’s loss of self control.

¶12 Jury Instructions 19, 20, and 21 correctly informed the
jurors of the factors that they should take into account in
considering whether Lambdin met the requirements of extreme
emotional distress. Instruction 19 informs the jury that it could
find that Lambdin was acting under extreme emotional distress
if he were ‚exposed to extremely unusual and overwhelming
stress that would cause the average reasonable person in similar
circumstances to experience a loss of self-control and be



20130521-CA                       7              2015 UT App 176
                          State v. Lambdin


overborne by intense feelings such as passion, anger, distress,
grief, excessive agitation, or other like emotions.‛ This language
is almost verbatim the definition of extreme emotional distress
set out in our precedent. See, e.g., State v. White, 2011 UT 21, ¶ 26,
251 P.3d 820. In addition, Instruction 19 informs the jury that the
loss of self-control resulting from the extreme emotional distress
must be viewed from a reasonable person’s point of view. See
Utah Code Ann. § 76-5-205.5(4) (LexisNexis 2012) (‚The
reasonableness of an explanation or excuse . . . shall be
determined from the viewpoint of a reasonable person under the
then existing circumstances.‛). Finally, Instructions 20 and 21
properly instruct the jury to consider the reasonableness of the
loss of control not only in the context of any triggering event but
under all ‚then-existing circumstances,‛ which include ‚past
experiences and emotions that give meaning to *Lambdin’s+
reaction.‛ These instructions are consistent with both the
statutory language establishing special mitigation and the case
law interpreting that statute. See id. § 76-5-205.5; Ross, 2012 UT
93, ¶ 28; White, 2011 UT 21, ¶ 36.

C.     Lambdin’s Arguments

¶13 Lambdin nevertheless contends that these instructions
contain two errors. First, he contends that the second paragraph
of Instruction 19 ‚wrongly told jurors Mr. Lambdin’s loss of self-
control had to be reasonable for the defense to apply.‛
Instruction 19 instructs the jury that ‚*a+ person acts under the
influence of extreme emotional distress when he is exposed to
extremely unusual and overwhelming stress that would cause
the average reasonable person in similar circumstances to
experience a loss of self-control.‛ It then informs the jury to
consider whether the ‚reaction was reasonable‛ using an
‚objective standard, determined from the viewpoint of a
reasonable person faced with the then existing circumstances.‛
Lambdin argues that the jury instead should have been told that
it ‚needed to find *only+ that the circumstances provided a
reasonable explanation or excuse for the emotional reaction‛ that


20130521-CA                      8                2015 UT App 176
                         State v. Lambdin


ultimately led to a loss of self-control. In other words, Lambdin
asserts that extreme emotional distress requires only a
reasonable emotional reaction; it does not require the resulting
loss of self-control or murder to be reasonable. Interpreting
extreme emotional distress to require a reasonable loss of self-
control, Lambdin contends, would obviate extreme emotional
distress as a mitigating circumstance because it is ‚inherently
unreasonable to lose self-control and kill someone.‛

¶14 Lambdin relies on the statutory language providing that a
murder is mitigated if it is committed ‚under the influence of
extreme emotional distress for which there is a reasonable
explanation or excuse.‛ Utah Code Ann. § 76-5-205.5(1)(b).
Nothing in the statutory language, he contends, requires a
reasonable loss of self-control. Lambdin asserts that our
precedent can be fairly read to support his interpretation of the
statute. For example, he argues that the following language from
State v. Shumway, 2002 UT 124, 63 P.3d 94, shows that the law
requires only the extreme emotional distress, not the loss of self-
control and resulting murder, to be reasonable: ‚the average
reasonable person under that stress would have an extreme
emotional reaction to it, as a result of which he would experience
a loss of self-control.‛ Id. ¶ 9 (citation and internal quotation
marks omitted). This language, Lambdin asserts, demonstrates
that the loss of self-control and killing are merely by-products of
the extreme emotional distress and thus cannot be within the
scope of what the legislature intended to require ‚a reasonable
explanation or excuse.‛ See Utah Code Ann. § 76-5-205.5(1)(b).

¶15 The State counters that although the statute explicitly
requires only the extreme emotional distress to be reasonable,
the statute does not define what the term extreme emotional
distress entails. Instead, that term has been judicially defined in
the process of interpreting and applying the statute. And as
discussed above, our appellate courts have defined extreme
emotional distress itself to include a loss of self-control, i.e.,
‚extremely unusual and overwhelming stress that would cause


20130521-CA                     9               2015 UT App 176
                          State v. Lambdin


the average reasonable person under the same circumstances to
experience a loss of self-control.‛ White, 2011 UT 21, ¶ 26 (emphasis
added) (citation and internal quotation marks omitted); see also
Ross v. State, 2012 UT 93, ¶ 28, 293 P.3d 345 (stating that to
mitigate murder, the factfinder must determine that ‚objectively,
a reasonable person would have experienced an extreme emotional
reaction and loss of self-control under the circumstances‛ (emphasis
added)). Thus, the State argues that in determining whether
there is a reasonable explanation or excuse for the extreme
emotional distress, the jury must necessarily assess the
reasonableness of the loss of control.

¶16 We agree with the State that the pertinent case law does
not support Lambdin’s interpretation of the statute’s
reasonableness requirement. Indeed, there appears to be good
reason for requiring a defendant to demonstrate that a
reasonable person would experience both extreme emotional
distress and a loss of self-control under the circumstances.
Extreme emotional distress ‚substantially enlarge[s] the class of
*murder+ cases that might be reduced to manslaughter.‛ White,
2011 UT 21, ¶ 25 (citation and internal quotation marks omitted).
Therefore, it should apply only in cases where there is a
compelling reason for reducing the consequences for what
would otherwise be murder.

       ‚As with most cases where this defense may be
       properly asserted, the issue presented is a very
       close one since all intentional homicides, with the
       exception of those by cold-blooded killers or in the
       course of a felony, are abnormal acts for the
       perpetrators and the result of strong emotions and
       stresses. Consequently, a distinction must be
       drawn so that this defense will only be applicable
       to those homicides which appropriately qualify
       under the underlying purpose of this mitigating
       defense and not en masse to all acts constituting
       murder . . . .‛


20130521-CA                     10               2015 UT App 176
                         State v. Lambdin


Id. ¶ 22 (quoting People v. Shelton, 385 N.Y.S.2d 708, 710 (Sup. Ct.
1976)). Requiring the loss of self-control to be reasonable furthers
this purpose. Lambdin contends that special mitigation should
apply whenever a reasonable person experiences extreme
emotional distress, whether or not ‚the average reasonable
person under the same circumstances [would] experience a loss
of self-control and be overborne by intense feelings‛ that
resulted in that person causing (or attempting to cause) the
death of another, see id. ¶ 26 (citation and internal quotation
marks omitted). Were this the case, however, extreme emotional
distress could mitigate any homicide resulting from ‚strong
emotions and stresses,‛ arguably omitting only those involving
cold-blooded calculation. See id. ¶ 22 (citation and internal
quotation marks omitted). Such an interpretation is inconsistent
with the statute’s purpose of mitigating murder only for ‚those
homicides which appropriately qualify‛ and ‚not en masse to all
acts constituting murder.‛5 Id. (citation and internal quotation
marks omitted).




5. Indeed, one scholar has argued that extreme emotional
distress ought to mitigate guilt only when the defendant has
committed a murder under circumstances where the loss of self-
control is rationally proportional to the provocation. Victoria
Nourse, Passion’s Progress: Modern Law Reform and the Provocation
Defense, 106 Yale L.J. 1331, 1337–38 (1997). For example, though
neither is ultimately justified, a defendant killing his wife’s
rapist is arguably more understandable than a defendant killing
his wife for simply leaving him for another, though both may
engender strong emotions. Id. In the former example, the
defendant’s ‚emotional judgments are inspired by a belief in a
‘wrong’ that is no different than the law’s own: Ex ante, there is
no doubt that the rape is wrong for the defendant and the victim
and the defendant’s ‘outrage’ is ‘understandable’ from this
perspective.‛ Id. (footnote omitted). In the latter, however,
                                                    (continued…)


20130521-CA                     11               2015 UT App 176
                           State v. Lambdin


¶17 Furthermore, we are not persuaded by Lambdin’s concern
that requiring the loss of self-control to be reasonable would
essentially eliminate extreme emotional distress as a mitigating
circumstance because such a reasonableness requirement would
place the jurors ‚in the untenable position of having to find a
killing or other criminal act ‘reasonable.’‛ Requiring that
external emotional stressors trigger a loss of self-control that is
reasonable does not also mandate that the jury find the criminal
act that follows is reasonable. Rather, the loss of self-control is
separate and distinct from the ensuing killing. And all three
instructions implicated in this appeal clearly maintain that
distinction. Instruction 19 told the jury that it must find special
mitigation if Lambdin ‚caused the death of another‛ as a result
of ‚extreme emotional distress for which there was a reasonable
explanation or excuse.‛ The reasonableness requirement in
Instruction 19 is not tied in any way to the resulting death. And
Instructions 20 and 21 inform the jury how it should evaluate the
reasonableness of Lambdin’s ‚loss of self control‛ without any
mention of the death resulting from that loss of control. Indeed,
Lambdin’s trial counsel recognized this distinction and
emphasized it to the jury when making Lambdin’s case for
extreme emotional distress in her closing statement. Counsel
informed the jury that ‚another key thing‛ about the instructions
is that they are ‚instructing you to look toward the meaning and
the reasons for the defendant’s loss of self control, and to assess
the reasonableness of that, the loss of self control, not the killing.‛
(Emphasis added.) In other words, counsel explained, the jury
need not ‚find that a reasonable person would absolutely have
committed this killing, but that a reasonable person would have
experienced a loss of self control.‛

(…continued)
leaving a spouse is not a ‚‘wrong’‛ that the law punishes. Id. at
1338. ‚To embrace the defendant’s emotional judgments in these
latter circumstances not only allows the defendant to serve as
judge and executioner, but also as legislator.‛ Id.



20130521-CA                      12                2015 UT App 176
                         State v. Lambdin


¶18 Accordingly, we conclude that there was no error in
Instruction 19’s requirement that the stress ‚cause the average
reasonable person in similar circumstances to experience a loss
of self-control.‛

¶19 Lambdin’s second contention is that Instruction 20 failed
to explain to the jury that it could consider the events leading up
to the extreme emotional distress and instead ‚conflated special
mitigation by EED with a heat of passion defense,‛ which
requires an immediate provocation. He argues that the jury
therefore did not understand that it could consider the ‚decade
of marital difficulties and strife‛ between Lambdin and his wife
to determine whether he had a reasonable explanation or excuse
for his extreme emotional distress. He further contends that
Instruction 21 did not adequately clarify Instruction 20 because
Instruction 21 instructed the jury to consider a ‚broader context
of past experiences‛ in assessing whether Lambdin’s loss of self-
control, not his extreme emotional distress, was reasonable.

¶20 The State responds that Instructions 20 and 21 adequately
convey to the jury that it could consider more than just the
events surrounding Lambdin’s wife’s death. The State points
specifically to the language in Instruction 20 that a ‚building
emotional reaction to a series of events may contribute to
extreme emotional distress‛ and the explanation in Instruction
21 that the circumstances the jury should consider in assessing
the reasonableness of the extreme emotional distress include
‚the broader context of past experiences and emotions that give
meaning to *Lambdin’s+ reaction, that is to say, to *Lambdin’s+
loss of self control.‛

¶21 We agree with the State. When read together Instructions
20 and 21 adequately convey to the jury that it should consider
both the circumstances at the time of the murder and Lambdin’s
past experiences with his wife when assessing whether he was
exposed to extremely unusual and overwhelming stress. See
State v. Lee, 2014 UT App 4, ¶ 23, 318 P.3d 1164 (explaining that



20130521-CA                    13               2015 UT App 176
                          State v. Lambdin


on appeal, ‚we look at the jury instructions in their entirety and
will affirm when the instructions taken as a whole fairly instruct
the jury on the law applicable to the case‛ (citation and internal
quotation marks omitted)). Furthermore, during closing
statement, Lambdin’s counsel cited these instructions and
focused specifically on the language in Instruction 21 by urging
the jury to consider Lambdin’s ‚whole life with *his wife+, . . . the
ten years of their marriage‛ and to use ‚that context of past
experiences and emotions [to] give meaning to his reaction,
which is his loss of self control.‛

¶22 We therefore conclude that there were no errors in the
jury instructions because Instructions 19, 20, and 21 described
special mitigation by extreme emotional distress consistent with
Utah law. Because there was no error, we do not reach
Lambdin’s prejudice arguments.

                II. Prosecutor’s Closing Statement

¶23 Lambdin’s next contention is that the prosecutor
committed prosecutorial misconduct in describing extreme
emotional distress during his closing statement.6 The prosecutor
reiterated the crux of the jury instructions:

       I want to talk about a couple things with regards to
       [I]nstruction 21, then existing circumstances. This
       is the idea that the person’s emotional response is
       not in a vacuum, but, rather, the circumstances that
       the person was living in at the time. Then existing


6. The State contends that there is a distinction between
prosecutorial misconduct and prosecutorial error and that
Lambdin’s complaint about the prosecutor’s conduct amounted,
at most, to prosecutorial error. Because we conclude that the
prosecutor did not misstate the law, we do not believe the
distinction asserted by the State is significant here.



20130521-CA                     14               2015 UT App 176
                         State v. Lambdin


      circumstances give meaning to the defendant’s
      reaction. That is, given these circumstances he was
      living in would a reasonable person act similarly?
      Said another way, would a reasonable person in his
      circumstances experience a complete loss of self control?

             Now, . . . it’s not a matter of whether the
      State or even you believe that he experienced a loss
      of control and that he snapped. That’s not the
      point. The question is whether a reasonable person in
      those circumstances would have experienced this
      complete loss of control. And the simple answer to
      this question [of] whether a reasonable person in
      those circumstances would have experienced a
      complete loss of control is of course not.

(Emphasis added.)

¶24 According to Lambdin, this statement ‚mis-informed [the
jury+ on the law of special mitigation.‛ Lambdin’s contention is
grounded in the same reasoning as his erroneous-jury-
instruction claim. Because we have determined that the
instructions did not misstate the law on special mitigation by
extreme emotional distress, we also conclude that the prosecutor
did not engage in misconduct when he used the same standard
to discuss it in closing. See State v. Akok, 2015 UT App 89, ¶ 11,
348 P.3d 377 (explaining that to commit prosecutorial
misconduct, the prosecutor must ‚call to the attention of the jury
a matter it would not be justified in considering in determining
its verdict‛ (citation and internal quotation marks omitted)).

                      III. Cumulative Error

¶25 Finally, Lambdin asserts that ‚the cumulative effect of the
multiple errors undermines confidence in the fairness of
*Lambdin’s+ trial.‛ See State v. Dunn, 850 P.2d 1201, 1229 (Utah
1993). ‚If the claims are found on appeal to not constitute error,‛



20130521-CA                     15                2015 UT App 176
                        State v. Lambdin


however, ‚the doctrine *of cumulative error+ will not be
applied.‛ State v. Gonzales, 2005 UT 72, ¶ 74, 125 P.3d 878. We
have concluded that there were no errors in either the jury
instructions or the prosecutor’s closing statement. Thus, the
cumulative error doctrine does not apply.


                        CONCLUSION

¶26 We conclude that neither the court nor the prosecutor
erred because both the jury instructions and the prosecutor’s
closing statement, which tracked those instructions, correctly
stated the law for proving special mitigation by extreme
emotional distress. We therefore affirm Lambdin’s conviction for
murder.




20130521-CA                   16              2015 UT App 176